  Case 2:19-cv-13990-ES Document 17 Filed 03/08/21 Page 1 of 22 PageID: 966




Not for Publication

                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY


ARTHUR THOMAS,

                            Plaintiff,
                                               Civil Action No. 19-13990 (ES)
                      v.
                                                            OPINION

COMMISSIONER OF SOCIAL
SECURITY,
                   Defendant.


MCNULTY, DISTRICT JUDGE

      Before the Court is the appeal of plaintiff Arthur Thomas from the decision

of Administrative Law Judge Peter R. Lee (“ALJ Lee”), to the extent that it denied

Plaintiff’s application for disability insurance benefits (“DIB”) and supplemental

security income (“SSI”) benefits. The upshot of the convoluted procedural history

was a determination by the Secretary that until August 2, 2015, Plaintiff was not

disabled under the Social Security Act (the “Act”). 42 U.S.C. §§ 1381 et. seq.

(D.E. No. 1, Compl.). As of August 2, 2015, however, Mr. Thomas’s age category

changed, in effect lowering the bar for a finding of disability. The Secretary ruled

that from that date forward, he was disabled. Mr. Thomas appeals from the

adverse portion of the Secretary’s decision; unless otherwise specified, the

discussion herein should be understood to relate to the denial of benefits for the

period preceding August 2, 2015.
     Case 2:19-cv-13990-ES Document 17 Filed 03/08/21 Page 2 of 22 PageID: 967




        The matter was reassigned from Judge Salas to me for purposes of this

decision. The Court exercises jurisdiction pursuant to 42 U.S.C. § 405(g) and

decides this matter without oral argument, pursuant to Federal Rule of Civil

Procedure 78(b) and Local Civil Rule 9.1(f). For the reasons set forth herein, the

decision of the Commissioner of Social Security (the “Commissioner”) is affirmed.

I.      FACTUAL AND PROCEDURAL BACKGROUND

        The plaintiff, Mr. Thomas, was born on August 3, 1965. (R. 50). He has

held the following past employment positions: lead driver, 2010; building

maintenance repair, 2009; detailer specialist, 2004-2005; and security, 2005.

(R. 55).

        On March 26, 2012, Plaintiff filed applications for DIB and SSI benefits

beginning on July 31, 2010, based on arthritis of the knees, high blood pressure,

and a heart condition. (R. 50, 133-40, 160). The claims were denied initially and

on reconsideration. (R. 86-91, 93-95). Plaintiff subsequently filed a request for

a hearing before an ALJ (R. 99-100), which was held on November 22, 2013

before ALJ Richard West (“ALJ West”). (R. 23-48).

        ALJ West issued a decision denying Plaintiff’s applications on February

19, 2014. (R. 9-22). ALJ West made several determinations in connection with

the required five-step analysis, including the following: 1) Plaintiff has not

engaged in substantial gainful activity since July 31, 2010; 2) Plaintiff’s

hypertension, obesity, osteoarthritis of his knees, status post left knee total knee

replacement, and coronary artery disease constitute severe impairments; 3)

Plaintiff’s impairments, singly or in combination, did not meet or medically equal



                                         2
  Case 2:19-cv-13990-ES Document 17 Filed 03/08/21 Page 3 of 22 PageID: 968




the severity of any impairments in Appendix 1 of the Social Security Regulations;

4) Plaintiff has the residual functional capacity (“RFC”) to perform sedentary

work including “occasionally balance, kneel and stoop,” but “cannot climb

ladders, ropes or scaffolds,” or “crouch or crawl”; 5) Plaintiff is unable to perform

any past relevant work; and that 6) there are jobs that exist in significant

numbers in the national economy that Plaintiff can perform. (R. 14-19). The

Appeals Counsel denied review on April 13, 2015. (R. 1-8).

      On May 12, 2015, Plaintiff filed an appeal to the District Court, challenging

ALJ West’s step three, RFC, and step five findings. (Civil Action No. 2:15-cv-

3288); (R. 350-52). On February 18, 2016, the Honorable Jose L. Linares issued

an Opinion and Order remanding the matter to the Commissioner for further

proceedings. (Civil Action No. 2:15-cv-3288); (R. 353-67). Specifically, Judge

Linares ordered remand based on ALJ West’s analysis at steps three and five. As

to step three, he reasoned as follows:

             Although the ALJ found Plaintiff’s obesity to be a severe
             impairment, he did not state that he considered obesity
             in his step three analysis, referring to Plaintiff’s
             impairments only generally in that section.

             ****

             Because the ALJ cited to Dr. Eyassu’s opinion, which
             by implication considered the impact of Plaintiff’s
             obesity and SSR 02-1p, without explanation for how he
             considered the ruling, the Court will remand the matter
             for further consideration and/or explanation of
             Plaintiff’s obesity in combination with his other
             impairments.

(R. 360-63). And in connection with the step five analysis, Judge Linares relied

on Allen v. Bernhart, 417 F.3d 396, 407-08 (3d Cir. 2005):


                                         3
  Case 2:19-cv-13990-ES Document 17 Filed 03/08/21 Page 4 of 22 PageID: 969




               The Allen Court made clear that “if the Secretary wishes
               to rely on an SSR as a replacement for a vocational
               expert, it must be crystal-clear that the SSR is probative
               as to the way in which the nonexertional limitations
               impact the ability to work, and thus, the occupational
               base.

               ****

               . . . Although the ALJ accurately quotes the first portion
               of [SSR 96-9P], he does not address the requirement to
               explain the balance limitations. On remand, the ALJ
               should address Plaintiff’s balance limitations consistent
               with the SSR and/or obtain vocational expert
               testimony.

(R. 364-66).

      On September 7, 2016, a second hearing was conducted before ALJ West.

(R. 311-29). On September 21, 2016, ALJ West determined that Plaintiff was

not disabled from July 31, 2010 to August 1, 2015 and denied Plaintiff’s

application for DIB and SSI for that period. (R. 293-310).

      At step one, ALJ West determined that Plaintiff had not engaged in

substantial gainful activity since July 31, 2010. (R. 299). At step two, ALJ West

concluded that Plaintiff had the following severe impairments: hypertension,

obesity, osteoarthritis of the knees, status post left knee total lee replacement,

coronary artery disease and hyperlipidemia. (Id.).        At step three, ALJ West

determined that Plaintiff did not have an impairment or combination of

impairments that met or equaled the severity of one of the impairments listed in

Appendix 1 of the applicable regulations. (R. 300). ALJ West “fully considered

obesity in the context of the overall record in making this decision” pursuant to




                                           4
  Case 2:19-cv-13990-ES Document 17 Filed 03/08/21 Page 5 of 22 PageID: 970




the listings contained in sections 1.00Q, 3.00I, and 4.00F. (Id.). Applying that

analysis, ALJ West concluded as follows:

               The claimant’s knee osteoarthritis and post status total
               left knee replacement do not rise to the level of meeting
               medical listing 1.02 given that the evidence e does not
               demonstrate significant gross anatomical deformity
               resulting in an inability to ambulate effectively.

               The claimant’s coronary heart disease did not rise to the
               level of meeting or equaling medical listing 4.04 prior to
               August 24, 2000. Specifically, the record does not
               support a finding of the required sign-or-symptom
               limited exercise test findings; of documented impaired
               myocardial function with left ventricular ejection
               fraction of 30 percent or less with a physician’s
               indication of marked limitation of physical activity
               accompanied by a conclusion that performance of
               exercise testing would present a significant risk to the
               individual; or coronary artery disease with the requisite
               angiographic evidence of narrowing or obstruction
               resulting in marked limitation of physical activity.

(Id.).

         At step four, ALJ West performed a lengthy analysis, ultimately

determining that Plaintiff had the RFC to perform “sedentary work” . . . “except

the claimant: cannot climb ladders, ropes or scaffolds; cannot crouch of crawl;

can perform other postural functions occasionally; can occasionally balance; can

occasionally stand or walk on any terrain given his ability to balance

occasionally; and must avoid concentrated exposure to extreme cold, he[at] and

humidity. (R. 299-304). ALJ West found that, “[g]iven a number of limitations,

including being limited to only occasionally walking,” since July 31, 2010,

Plaintiff has been unable to perform any past relevant work. (R. 302).

         At step five, ALJ West found that Mr. Thomas did not meet the definition



                                           5
  Case 2:19-cv-13990-ES Document 17 Filed 03/08/21 Page 6 of 22 PageID: 971




of disability in the period preceding August 2, 2015, when he had not yet attained

50 years of age:

            Prior to the established disability onset date, the
            claimant was a younger individual age 45-49. On
            August 2, 2015, the claimant’s age category changed to
            an individual closely approaching advanced age (20
            CFR 404.1563 and 416.963).

            ****

            Prior to August 2, 2015, transferability of job skills is
            not material to the determination of disability because
            using Medical Vocational Rules as a framework
            supports a finding that the claimant is “not disabled”
            whether or not the claimant has transferrable job skills.
            Beginning on August 2, 2015, the claimant has not
            been able to transfer job skills to other occupations [].

            Prior to August 2, 2015, the date the claimant’s age
            category changed, considering the claimant’s age,
            education, work experience, and residual functional
            capacity, there were jobs that existed in significant
            numbers in the national economy that the claimant
            could have performed [].

(R. 302-03). Accordingly, ALJ West found that Plaintiff “was not disabled prior to

August 2, 2015 but became disabled on that date and has continued to be

disabled through the date of this decision.” (R. 304).

      Mr. Thomas appealed ALJ West’s second determination to the District

Court (Civil Action No 2:16-cv-9247), which resulted in a consent order to

remand, dated August 24, 2017. (R. 741-42). On remand, on August 7, 2018,

the Appeals Council issued a new decision affirming ALJ West’s determination

that Plaintiff was disabled starting as of August 2, 2015. (R. 745-46). It vacated

and remanded ALJ West’s decision “only with respect to the period prior to

August 2, 2015.” (R. 745). The Appeals Council ordered that a new hearing be


                                        6
  Case 2:19-cv-13990-ES Document 17 Filed 03/08/21 Page 7 of 22 PageID: 972




conducted before a new ALJ to specifically address the following issues:

              Comply with the prior court order and give further
              consideration to the claimant’s maximum residual
              functional capacity and provide appropriate rationale
              with specific references to the evidence of record in
              support of the assessed limitations [].

              If warranted by the extended record, obtain
              supplemental evidence from a vocational expert to
              clarify the effect of the assessed limitations on the
              claimant’s occupational base [] and to determine
              whether the claimant has acquired any skills that are
              transferable to other occupations under the guidelines
              []. The hypothetical questions should reflect the specific
              capacity/limitations established by the record as a
              whole. Administrative Law Judge will ask the vocational
              expert to identify examples of appropriate jobs and to
              state the incidence of such jobs in the national economy
              []. Further, before relying on the vocational expert
              evidence the Administrative Law Judge will identify and
              resolve any conflicts between the occupational evidence
              provided by the vocational expert and information in the
              Dictionary of Occupational Titled (DOT) and its
              companion publication, the Selected Characteristics of
              Occupations [].

(R. 746).

        On January 28, 2019, a third hearing was held, this time before ALJ Lee.

(R. 686-722). ALJ Lee issued a decision on February 25, 2019, finding that

Plaintiff had not been disabled from July 31, 2010 through August 1, 2015. (R.

678).

        Plaintiff filed this, his current appeal, on June 19, 2019. (D.E. No. 1,

Compl.). On November 25, 2019, the administrative record was filed. (D.E. 6, R.).

After being granted several extensions, Plaintiff filed his main brief on appeal on

June 16, 2020. (D.E. No. 15 (“Pl. Mov. Br.”)). Defendant filed an opposition brief

on July 27, 2020. (D.E. No. 16 (“Def. Opp. Br.”)). The matter is fully briefed and


                                          7
  Case 2:19-cv-13990-ES Document 17 Filed 03/08/21 Page 8 of 22 PageID: 973




ripe for decision.

II.   LEGAL STANDARD

                Standard of Review

      The Court reviews an ALJ’s application of the law de novo and all factual

findings for “substantial evidence.” See 42 U.S.C. § 405(g); Chandler v. Comm’r

of Soc. Sec., 667 F.3d 356, 359 (3d Cir. 2011). Substantial evidence is more than

a “mere scintilla” of evidence and “means such relevant evidence as a reasonable

mind might accept as adequate to support a conclusion.” Richardson v. Perales,

402 U.S. 389, 401 (1971). Although substantial evidence requires “more than a

mere scintilla, it need not rise to the level of a preponderance.” McCrea v. Comm’r

of Soc. Sec., 370 F.3d 357, 360 (3d Cir. 2004).        While failure to meet the

substantial evidence standard normally warrants remand, such error is

harmless where it “would have had no effect on the ALJ’s decision.” Perkins v.

Barnhart, 79 F. App’x 512, 515 (3d Cir. 2003).

      Courts are bound by the ALJ’s findings of fact that are supported by

substantial evidence “even if [it] would have decided the factual inquiry

differently.”    Hartranft v. Apfel, 181 F.3d 358, 360 (3d Cir. 1999).     “Where

evidence in the record is susceptible to more than one rational interpretation,

[the Court] must accept the Commissioner’s conclusions.” Izzo v. Comm’r of Soc.

Sec., 186 F. App’x 280, 283 (3d Cir. 2006). Thus, this Court is limited in its

review because it cannot “weigh the evidence or substitute its conclusions for

those of the fact-finder.” Williams v. Sullivan, 970 F.2d 1178, 1182 (3d Cir.

1992).



                                        8
    Case 2:19-cv-13990-ES Document 17 Filed 03/08/21 Page 9 of 22 PageID: 974




              Determining Entitlement to Social Security Benefits

       To qualify for benefits under the Act, the claimant must first establish that

he 1 is “disabled.” 42 U.S.C. § 1381. A claimant is disabled only if his physical

or mental impairments are “of such severity that he is not only unable to do his

previous work but cannot, considering his age, education, and work experience,

engage in any other kind of substantial gainful work which exists in the national

economy[.]” 42 U.S.C. § 423(d)(2)(A). A physical or mental impairment is defined

by the Act as an “impairment that results from anatomical, physiological, or

psychological abnormalities which are demonstrable by medically acceptable

clinical and laboratory diagnostic techniques.” 42. U.S.C. § 423(d)(3). Under the

Act, “a disability is established where the claimant demonstrates that there is

some medically determinable basis for an impairment that prevents [the

individual] from engaging in any substantial gainful activity for a statutory

twelve-month period.”       Fargnoli v. Halter, 247 F.3d 34, 38–39 (3d Cir.2001)

(internal citations and quotations omitted).

       In analyzing whether a disability exists under the Acta five-step sequential

evaluation process is followed. See 20 C.F.R. § 416.920. First, the plaintiff must

demonstrate that he has not engaged in any substantial gainful activity since

the onset date of his severe impairment.             20 C.F.R. §§ 404.1520(a)(4)(i) &

416.920(a)(4)(i). Substantial gainful activity is defined as significant physical or

mental activities that are usually done for pay or profit. 20 C.F.R. §§ 404.1572(a)



1      Solely because this plaintiff happens to be male, I will not alter the regulations’
use of male pronouns to refer to a generic claimant.


                                             9
 Case 2:19-cv-13990-ES Document 17 Filed 03/08/21 Page 10 of 22 PageID: 975




& 416.972(a), (b). If an individual engages in substantial gainful activity, he is

not disabled under the regulation, regardless of the severity of his impairment

or other factors such as age, education, and work experience.          20 C.F.R. §§

404.1520(b) & 416.920(b). If the plaintiff demonstrates that he has not engaged

in substantial gainful activity, the analysis proceeds to step two.

      Second, the plaintiff must demonstrate that his medically determinable

impairment or the combination of his impairments is “severe.” 20 C.F.R. §§

404.1520(a)(4)(ii) & 416.920(a)(4)(ii). A “severe” impairment significantly limits

a plaintiff’s physical or mental ability to perform basic work activities. 20 C.F.R.

§§ 404.1520(c) & 416.920(c). An impairment or combination of impairments

does not satisfy this threshold if medical and other evidence only establishes

slight abnormalities which have no more than a minimal effect on an individual’s

ability to work. See Newell v. Comm’r of Soc. Sec., 347 F.3d 541, 546 (3d Cir.

2003).

      Third, the ALJ must assess the medical evidence and determine whether

the plaintiff’s severe impairment(s) (alone or in combination) meet or equal an

impairment listed in the Social Security Regulations’ “Listings of Impairments”

in 20 C.F.R. § 404, Subpart P, Appendix 1 (“Listing”).            See 20 C.F.R. §§

404.1520(a)(4)(iii) & 416.920(a)(4)(iii).

      If a plaintiff is not found to be disabled at step three, the analysis continues

to step four. However, before reaching step four, the ALJ must first determine a

plaintiff’s RFC. A plaintiff’s RFC is the most that a plaintiff can do despite his

limitations; all relevant evidence is considered. 20 C.F.R. § 416.945(a). At step



                                            10
 Case 2:19-cv-13990-ES Document 17 Filed 03/08/21 Page 11 of 22 PageID: 976




four, the ALJ determines whether the plaintiff’s RFC permits him to perform his

past relevant work. 20 C.F.R. §§ 404.1520(a)(4)(iv) & 416.920(a)(4)(iv). If the

plaintiff lacks the RFC to perform any work he had done in the past, the analysis

proceeds to step five.

       In the fifth and final step, the burden shifts to the Commissioner to show

that there is a significant amount of other work in the national economy that the

plaintiff can perform based on his age, education, work experience, and RFC. 20

C.F.R. §§ 404.1520(a)(4)(v) & 416.920(a)(4)(v).

III.   DISCUSSION

            ALJ Lee’s Final Decision

       At step one, ALJ Lee determined that Plaintiff had not engaged in

substantial gainful activity since July 31, 2010. (R. 673). At step two, ALJ Lee

concluded that Plaintiff had the following severe impairments: coronary artery

disease, hyperlipidemia, hypertension, osteoarthritis of the knees, status post

left knee total lee replacement, obesity, and sleep apnea. (Id.). At step three, ALJ

Lee determined that Plaintiff did not have an impairment or combination of

impairments that met or equaled the severity of one of the impairments listed in

Appendix 1 of the applicable regulations. (R. 673-74).

       Specifically, ALJ Lee considered Listing 1.02, entitled joint dysfunction,

and determined that “the claimant’s impairments involving his knees do not rise

to the Listing-level.”     (R. 674). ALJ Lee also considered Listing 4.04(C), for

coronary artery disease, but found that “the medical evidence does not support

the Listing criteria.” (Id.).



                                         11
 Case 2:19-cv-13990-ES Document 17 Filed 03/08/21 Page 12 of 22 PageID: 977




        ALJ Lee determined that Plaintiff had the RFC to perform less than the full

range of sedentary work, adding the following limitations:

              [T]he claimant can never climb ropes, ladders or
              scaffolds; never be exposed to unprotected heights or
              hazardous machinery; occasionally climb stairs and
              ramps; never crawl; occasionally stoop and crouch;
              occasionally push and pull; occasionally balance; and,
              never have exposure to extremes in environmental
              conditions. In addition, the claimant can sit for up to
              six hours in an eight-hour work day, with the option to
              stand or change position; and, can stand and/or walk
              for two hours in an eight hour work day.

(R. 674). At step four, ALJ Lee found that, since July 31, 2010, Plaintiff has been

unable to perform any past relevant work, as actually or generally performed. (R.

676).

        At step five, ALJ Lee determined that there was work in the national

economy that the claimant, despite his limitations, could perform:

              the claimant’s ability to perform all or subsequently all
              of the requirements of this level of work has been
              impeded by additional limitations[, so he] asked the
              vocational expert whether jobs exist in the national
              economy for an individual with the claimant’s age,
              education, work experience, and residual functional
              capacity.

              The vocational expert testified that given all of these
              factors the individual would be able to perform the
              requirements of representative Light occupations such
              as: Addressing Clerk (DOT 209.587-010) which is
              Unskilled with a SVP 2 and of which are 8,000 jobs
              available; Order Clerk (DOT 209.567.014) which is
              Unskilled with an SVP 2 and which there are 21,000
              jobs available; and, Document Preparer (DOT 249.587-
              018) which is Unskilled with an SVP 2 and of which
              there are 21,000 jobs available. Pursuant to SSR 00-4p,
              I have determined that the vocational expert’s testimony
              is consistent with the information contained in the
              Dictionary of Occupational Titles.


                                         12
 Case 2:19-cv-13990-ES Document 17 Filed 03/08/21 Page 13 of 22 PageID: 978




             Based on the testimony of the vocational expert, I
             conclude that, considering the claimant’s age,
             education, work experience, and residual functional
             capacity, the claimant is capable of making a successful
             adjustment to other work that exists in significant
             numbers in the national economy. . .

(R. 302-03). Accordingly, ALJ Lee found that Plaintiff was not disabled from July

31, 2010 through August 1, 2015. (R. 678).

             Plaintiff’s Arguments

           i.   Step Three

      Mr. Thomas first argues that ALJ Lee’s step-three analysis is not based on

substantial evidence and that he failed to comply with controlling regulations

when he failed to consider Plaintiff’s obesity alone and in combination with

Plaintiff’s other impairments, as was ordered by the District Court and the

Appeals Council. (Pl. Mov. Br. 19).

      In Judge Linares’s February 16, 2016 decision made it clear that the Court

was not satisfied with ALJ West’s step-three analysis:

            Although the ALJ found Plaintiff’s obesity to be a severe
            impairment, he did not state that he considered obesity
            in his step three analysis, referring to Plaintiff’s
            ‘impairments’ only generally in that section.

(R. 361.) Judge Linares cited to Diaz v. Comm’r Soc. Sec. 577 F.3d 500, 504 (3d

Cir. 2009) and Mason v. Colvin, No. 15-1861, 2015 WL 6739108 (D.N.J. Nov. 3,

2015), as follows:

            In Diaz, the Third Circuit found the “AU’s citation of
            reports by doctors who were aware of Diaz’s obesity”
            insufficient to meet this requirement. Id. The Third
            Circuit stated: “Were there any discussion of the
            combined effect of Diaz’s impairments, we might agree


                                       13
 Case 2:19-cv-13990-ES Document 17 Filed 03/08/21 Page 14 of 22 PageID: 979




            with the District Court. However, absent analysis of the
            cumulative impact of Diaz’s obesity and other
            impairments on her functional capabilities, we are at a
            loss in our reviewing function.” Id. & n.3 (emphasis in
            original) (collecting cases reaching a similar
            conclusion). This Court agrees with Mason v. Colvin, No.
            15-1861, 2015 WL 6739108 (D.N.J. Nov. 3, 2015),
            regarding the acceptable level of explanation where
            obesity is an impairment to be considered. The Court in
            Mason held:

                  [T]he ALJ did consider Plaintiffs obesity in
                  combination with her other impairments. She
                  explicitly said, ‘I have considered the potential
                  impact of obesity in causing or contributing to co-
                  existing impairments as required by Social
                  Security Ruling 02-Olp.’ The AU went on to quote
                  the Ruling at length, and then explain how
                  obesity can impact other impairments, such as
                  respiratory ailments. The AU concluded her
                  discussion by finding that Plaintiff’s obesity in
                  combination with her other impairments would in
                  fact not allow her to perform any level of work
                  besides light work. This amount of discussion
                  satisfies the Third Circuit’s mandate for enough
                  discussion ‘sufficient to enable meaningful
                  judicial review.’

(R. 362) (internal citations omitted). Judge Linares then ordered remand,

specifically to allow for “further consideration and/or explanation of Plaintiff’s

obesity in combination with his other impairments.” (R. 360-63). Additionally,

on August 7, 2018, the Appeals Council ordered ALJ Lee to

            [c]omply with the prior court order and give further
            consideration to the claimant’s maximum residual
            functional capacity and provide appropriate rationale
            with specific references to the evidence of record in
            support of the assessed limitations [].

(R. 746).

      On remand from the Appeals Council, ALJ Lee determined at step three



                                       14
 Case 2:19-cv-13990-ES Document 17 Filed 03/08/21 Page 15 of 22 PageID: 980




that Plaintiff did not have an impairment or combination of impairments that

met or equaled the severity of one of the impairments listed in Appendix 1 of the

applicable regulations.       (R. 673-74). Specifically, ALJ Lee considered Listing

1.02,    entitled   joint   dysfunction,   and    determined   that   “the    claimant’s

impairments involving his knees do not rise to the Listing-level.” (R. 674). ALJ

Lee also considered Listing 4.04(C), for coronary artery disease, but found that

“the medical evidence does not support the Listing criteria.” (Id.).

        There is unfortunately no mention of Plaintiff’s obesity in ALJ Lee’s step-

three analysis. That omission must be understood, however, in light of the

peculiar    procedural      history.   Judge    Linares   remanded    the    matter   for

consideration of obesity, and it was considered, after a hearing, in ALJ West’s

second decision:

              As directed by the District Court- with regard to an
              assessment of the impact of the claimant’s obesity on
              his residual functional capacity- the claimant testified
              at the initial hearing that he was 5’8 tall and 219
              pounds. This is a Body Mass Index of 33, which does
              constitute obesity but is well short of morbid obesity. As
              noted in the prior Administrative Law Judge Decision
              (Exhibit 9A), the claimant testified that (at this weight)
              he could stand for 20 minutes and sit for an hour.
              Consequently, although obesity has been considered in
              combination with the other impairments, it does not
              provide a basis for a conclusion that the claimant could
              not perform sedentary-level exertional work.

(R. 302).

        What followed was, in effect, a brief detour to district court, and a second

remand on consent—in effect, a resumption of Judge Linares’s remand, which

had not been fully implemented—resulting in further proceedings before ALJ



                                           15
 Case 2:19-cv-13990-ES Document 17 Filed 03/08/21 Page 16 of 22 PageID: 981




Lee. That consent remand, in my view, did not reset the counter to zero on all

issues; some had already been dealt with. True, the Appeals Council directed the

ALJ to “comply” with Judge Linares’s order, but it focused on the issue of

residual functional capacity, and I do not believe that this required disregard of

all that had gone before.

      The Court thus finds that ALJ Lee’s failure to discuss obesity at step three

is at most harmless, for three reasons:

      First, obesity had already been considered by ALJ West after Judge

Linares’s remand. ALJ Lee’s step three findings did not differ in any significant

regard from those of ALJ West, who “fully considered obesity in the context of

the overall record in making this decision.” (R. 300). ALJ Lee begins his decision

he begins by highlighting in the procedural history section that this case was

before him on remand from the Appeals Council, which specifically directed ALJ

Lee to “further consider the claimant’s limitation involving balancing for the

period prior to August 2, 2015.” (R. 671). Overall, I accept that ALJ Lee was fully

cognizant of what had gone before.

      Second, ALJ Lee’s RFC analysis explicitly considers the overall effect of

obesity, though not at step three. In connection with the RFC determination, ALJ

Lee notes that “the claimant alleges that he is limited in his ability to work due

to obesity, arthritis of the knees and high blood pressure and a heart condition.”

(R. 675). His step five analysis, too, explicitly states that “obesity has been

considered in combination with the other impairments.” (Id.). Such statements

might better have been inserted at step three as well, but they sufficiently clarify



                                          16
 Case 2:19-cv-13990-ES Document 17 Filed 03/08/21 Page 17 of 22 PageID: 982




that Judge Lee considered obesity. Thus, for example, in Diaz v. Comm’r Soc. Sec.

577 F.3d 500 (3d Cir. 2009), relied on by Judge Linares, the Third Circuit

reversed, but stated: “Were there any discussion of the combined effect of Diaz’s

impairments, we might agree with the District Court. However, absent analysis

of the cumulative impact of Diaz’s obesity and other impairments on her

functional capabilities, we are at a loss in our reviewing function.” Id. at 504 &

n.3; see also Mason v. Colvin, No. 15-1861, 2015 WL 6739108 (D.N.J. Nov. 3,

2015) (affirming, noting that “the ALJ did consider Plaintiffs obesity in

combination with her other impairments. She explicitly said, ‘I have considered

the potential impact of obesity in causing or contributing to co-existing

impairments as required by Social Security Ruling 02-Olp.’ “) ALJ Lee’s decision

as a whole, particularly in its procedural context, reflects “sufficient development

of the record and explanation of findings” to allow meaningful review.          See

Burnett, 220 F.3d at 119; Jones, 364 F.3d at 505.

      Third, given the full airing of issues here, Plaintiff fails to show how the

outcome would have been different if ALJ Lee had discussed obesity at step three.

“Ordinary harmless error review . . . is applicable to administrative appeals.”

Holloman v. Comm’r Soc. Sec., 639 F. App’x. 810, 814 (3d Cir. 2016) (citing

Shinseki v. Sanders, 556 U.S. 396, 409 (2009)). Where, as here, a plaintiff alleges

error by the ALJ, “the burden of showing harmfulness is normally on the party

attacking the agency’s determination.” See Shinseki, 556 U.S. at 398. This

means that Plaintiff must explain how he “might have prevailed at step three if

the ALJ’s analysis have been more thorough.” Holloman, 639 F. App’x at 814.



                                        17
 Case 2:19-cv-13990-ES Document 17 Filed 03/08/21 Page 18 of 22 PageID: 983




Specifically, Plaintiff must “affirmatively point[] to specific evidence that

demonstrates he should succeed at step three.” Woodson v. Comm’r Soc. Sec.,

661 F. App’x 762, 766 (3d Cir. 2016); see also Rutherford v. Barnhart, 399 F.3d

546, 553 (3d Cir.2005) (the Court noting that the claimant “has not specified

how that factor would affect the five-step analysis undertaken by the ALJ,

beyond an assertion that her impairment makes it more difficult for her to stand,

walk and manipulate her hands and fingers. That generalized response is not

enough to require a remand[.]”).

      Plaintiff, now with the benefit of multiple opportunities, has failed to point

to medical or other evidence that obesity so aggravated his other, listed

conditions that he would have prevailed at step three. And, as noted in the

following section, the ALJ performed a “bottom line” analysis of Plaintiff’s

residual functional capacity, a further backstop to the screening process of step

three. Thus, the Court finds that Plaintiff has failed to meet his burden on this

portion of his appeal.

          ii.   RFC

      Likewise, Mr. Thomas argues that ALJ Lee failed to properly include a

discussion of obesity in analyzing Plaintiff’s RFC. (Pl. Mov. Br. 29-31). The

Secretary responds that “by limiting Plaintiff to a restricted range of sedentary

work (rather than his prior light and medium work) in both the 2016 and 2019

decisions,” ALJ Lee clearly did take obesity into account. (R. 15).

      A plaintiff’s RFC sets forth the most that a plaintiff can do despite his

limitations. 20 C.F.R. § 416.945(a). When making an RFC determination, an



                                        18
 Case 2:19-cv-13990-ES Document 17 Filed 03/08/21 Page 19 of 22 PageID: 984




ALJ is required to consider all evidence. Burnett, 220 F.3d at 121. However, an

ALJ need not rehash or discuss “every tidbit of evidence included in the record,”

Hur v. Barnhart, 94 Fed. App’x. 130, 133 (3d Cir. 2004), so long as “the ALJ’s

decision, read as a whole, illustrates that the ALJ considered the appropriate

factors” in reaching his conclusions. Jones, 364 F.3d at 505.

      ALJ Lee determined that Plaintiff had the RFC to perform “sedentary work”

with certain exceptions:

            [T]he claimant can never climb ropes, ladders or
            scaffolds; never be exposed to unprotected heights or
            hazardous machinery; occasionally climb stairs and
            ramps; never crawl; occasionally stoop and crouch;
            occasionally push and pull; occasionally balance; and,
            never have exposure to extremes in environmental
            conditions. In addition, the claimant can sit for up to
            six hours in an eight-hour work day, with the option to
            stand or change position; and, can stand and/or walk
            for two hours in an eight hour work day.

(R. 674). In reaching this conclusion, ALJ Lee noted that “the claimant alleges

that he is limited in his ability to work due to obesity, arthritis of the knees and

high blood pressure and a heart condition.” (R. 675 (emphasis added)). Plaintiff

asserted that his conditions were worsening, highlighting shortness of breath.

The ALJ cited contrary evidence in the record that Mr. Thomas “was able to

prepare meals and perform light household chores. He also reported being able

to use public transportation, shop in stores and engage in social activity.” (Id.).

ALJ Lee noted the 2012 physical consultative examination which showed that

Plaintiff then had a full range of motion in the upper extremity, that fine motor

activity was normal, and that his hip, ankle, and spinal range of motion was




                                        19
  Case 2:19-cv-13990-ES Document 17 Filed 03/08/21 Page 20 of 22 PageID: 985




“full.” (R. 675).

         In addition to the objective medical evidence, ALJ Lee also considered

several medical opinions and explained the weight he accorded to each. (R. 675-

76); see Fargnoli v. Massanari, 247 F.3d 34, 43 (3d Cir. 2001) (“Although the ALJ

may weigh the credibility of the evidence, he must give some indication of the

evidence that he rejects and his reason(s) for discounting that evidence.”) (citing

Burnett, 220 F.3d at 121). His analysis was careful and balanced.

         For example, ALJ Lee made a plaintiff-favorable decision to give little

weight to the State Agency DDS medical consultants’ finding that Plaintiff is

capable of light exertion. Those consultants, he wrote, “did not perform an in-

person evaluation of the claimant and did not have the benefit of additional

medical evidence that became part of the record.” (R. 676).

         The ALJ adequately stated his reasons for giving some, but only partial,

weight to another consultative examiner’s opinion. That report found that the

claimant is limited from activities requiring moderate-to-marked exertion

secondary to Plaintiff’s chest pain and limitation in squatting and kneeling,

activity with prolonged stair climbing, activity with sustained pulling and

pushing, and lifting. But that opinion, the ALJ wrote, “is only based on one

examination and does not set forth function-by-function vocational limitations.”

(Id.).

         Dr. Shehadeh’s opinion on the Work First NJ form was given limited weight

because it was not fully supported, was rendered under the standards of a




                                         20
 Case 2:19-cv-13990-ES Document 17 Filed 03/08/21 Page 21 of 22 PageID: 986




different program, and was stated in conclusory fashion. (Id.). These are all

legitimate considerations.

      ALJ Lee stated that he based his RFC determination on a review of “all of

the medical evidence available after hearing the claimant’s testimony,” listing in

particular the claim of obesity. (Id.). The RFC represents a bottom-line

determination of what functions the claimant, given his limitations, can perform.

That analysis was undertaken here. What is more, ALJ Lee significantly revised

the prior RFC, confirming that he analyzed the matter afresh. ALJ Lee found that

Plaintiff could crouch occasionally, and added that Plaintiff can occasionally:

climb stairs and ramps, push and pull, sit up for six hours in a eight hour work

day, with the option to stand or change position, stand and/or walk for two hours

in an eight hour work day, but that Mr. Thomas cannot be exposed to

unprotected heights or hazardous machinery. All of these findings were absent

from, or significantly different in, ALJ West’s prior decision. (See R. 301-02) (“ALJ

West noting that the evidence in the record “does not provide a basis for a

conclusion that the claimant could not perform sedentary-level exertional

work.”); (see also R. 676) (ALJ Lee noting that the evidence supports an RFC

“categorized as less than full range sedentary work.”). That revision confirms that

the ALJ discharged, and was not merely giving lip service to, the duty to review

all evidence of impairments.

      I find that ALJ Lee’s RFC determination was supported by substantial

evidence in the record as whole. The ALJ sufficiently explained why objective




                                         21
 Case 2:19-cv-13990-ES Document 17 Filed 03/08/21 Page 22 of 22 PageID: 987




evidence undercut Plaintiff’s subjective complaints, and also adequately

explained the weight he accorded each piece of opinion evidence.

      The Court cannot reweigh evidence and does not do so. See Williams, 970

F.2d at 1182; Morales, 225 F.3d at 317. Finding that ALJ Lee’s RFC analysis was

supported by substantial evidence, I must affirm it.

            Step Five

      Mr. Thomas argues that it was error to rely on the vocational expert’s

testimony because it was “based on ALJ hypotheticals which assume plaintiff’s

ability to sustain the exertional demands of sedentary work activity.” (Pl. Mov.

Br. 31-32). In short, this is a repackaging of Plaintiff’s objections to the RFC. I

have, however, already determined that the RFC finding must be upheld, so it

was proper to pose hypotheticals to the vocational expert based on that RFC. I

therefore uphold the step five determination.

IV.   CONCLUSION

      For the foregoing reasons, the Court affirms the decision of the

Commissioner of Social Security.       An appropriate Order accompanies this

Opinion.

Dated: March 8, 2021

                                             /s/ Kevin McNulty

                                             ________________________
                                             Kevin McNulty
                                             United States District Judge




                                        22
